Title: To John Adams from William Cunningham, 10 August 1802
From: Cunningham, William,Cunningham, Abigail Fellows
To: Adams, John



Sir
Lunenburg 10th. Augt. 1802

It is intended with the leave of Providence to settle a Gospel Minister in this Town, the solemnity to be performd on Wednesday the 6th. of October next, at which time it will be highly gratifying to Willm. and Abigail Cunningham to be honoured with a visit from your Excellency and Lady. the pleasant season for travelling, the high and well ventilated situation here, whch is favourable to health, and every attention in our power to render our Illustrious Visitors happy, excites the pleasing hope that you will condescend to make us a visit on this Occasion. We are very respectfully your humle. Servts.

Wm. & Abigail Cunningham